ORDER SUSTAINING OBJECTION TO AUTOMATIC REINSTATEMENT
On November 14, 2005, this Court issued an Order suspending respondent for *326sixty (60) days, effective December 19, 2005, with automatic reinstatement thereafter. Matter of Fetters, 837 N.E.2d 145 (Ind.2005). This Order also assessed the costs of the proceedings against respondent. On February 3, 2006, the Indiana Supreme Court Disciplinary Commission filed, pursuant to Ind. Admission and Discipline Rule 28 § 4(c) its Objection to Automatic Reinstatement, noting respondent bad not paid the costs, totaling $858.61, and that respondent's suspension was to automatically terminate February 16, 2006, unless this Court took further action.
And this Court, being duly advised, now finds that the Disciplinary Commission's Objection should be SUSTAINED and that respondent's automatic reinstatement should be deferred until he provides the Disciplinary Commission with proof of payment of all costs of these proceedings.
IT IS, THEREFORE, ORDERED that the Disciplinary Commission's Objection is SUSTAINED and that respondent's automatic reinstatement is deferred until he provides the Disciplinary Commission with proof of payment of all costs of these proceedings.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, Lori K. Morgan, and to all other entities as provided in Ad-mis.Disc.R. 28(8)(d).
All justices concur.